185 F.2d 1021
T. M. CATHEY and C. C. Cathey doing business as CatheyLumber Company (Charles C. Cathey, as executor ofthe estate of T. M. Cathey, substitutedfor T. M. Cathey, deceased), Petitionersv.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 13005.
United States Court of Appeals Fifth Circuit.
Jan. 22, 1951.

Fred S. Ball, Jr., Montgomery, Ala., for petitioner.
-frederick U; Reel, Attorney, National Labor Relations Board, A. Norman Somers, Asst. General Counsel, and David P. Findling, Associate General Counsel, all of Washington, D.C., for respondent.
Before HOLMES, BORAH and RUSSELL, Circuit Judges.
PER CURIAM.


1
It is considered by the court that the petition to set aside the order of the Board should be, and the same hereby is, denied, and that the petition for enforcement of the Board's order should be, and the same hereby is, granted.